Exhibit 10.8
2009-1 AMENDMENT
TO THE
JAMES HACKETT
DEFERRED COMPENSATION AGREEMENT
DATED JANUARY 12, 1988
     This 2009-1 Amendment to the DEFERRED COMPENSATION AGREEMENT by and between
STEELCASE INC. (the “Company”) and JAMES HACKETT (the “Agreement”). The
amendment is effective as of October 1, 2008.
     Pursuant to Section 9 of the Agreement, the Company amends the Agreement as
follows:
A.
     Section 4 is amended and replaced in its entirety with the following:
4. Payments – Grandfathered Amounts. The following provisions shall apply with
respect to Grandfathered Amounts. For purposes of this Agreement, the term
“Grandfathered Amounts” shall equal the portion of the Executive’s account
balance as of December 31, 2004, the right to which was earned and vested as of
December 31, 2004, plus any future contributions to the account, the right to
which was earned and vested as of December 31, 2004, to the extent such
contributions are actually made.
          (a) General. Attachment A will describe the amount of payments to be
made by the Company in respect of the deferral, and any vesting requirements.
          (b) Discharge for Cause. If the Executive is discharged for cause, the
portion of the compensation actually deferred that qualifies as Grandfathered
Amounts, if any, shall be paid to the Executive, without interest, in five equal
annual payments commencing in the month of March following the discharge. The
Executive shall not be entitled to any further Grandfathered Amounts under this
Agreement. Amounts payable under this subparagraph may be prepaid at the option
of the Company. For purposes of this Agreement, discharge “for cause” shall mean
discharge by reason of gross insubordination, proven dishonesty injurious to the
Company, the commission of a felony or misdemeanor injurious to the Company, or
the engagement in business or practice in competition with the Company without
the company’s prior written consent.
          (c) Competition. If the Executive enters into competition with the
Company, without prior approval of the Board of Directors of the Company, and
the benefits paid to the Executive hereunder exceed the amount of compensation
actually deferred, no further payments shall be made to the Executive or a
designated beneficiary. If the portion of the compensation actually deferred
that qualifies as Grandfathered Amounts exceeds the portion of the benefits paid
to the Executive that qualifies as Grandfathered Amounts hereunder, then the
difference between such amounts shall be paid to the Executive,

 



--------------------------------------------------------------------------------



 



without interest, in five equal annual payments commencing in the month of March
following the entry of the Executive into competition with the Company. Amounts
payable under this subparagraph may be prepaid at the option of the Company.
          (d) Minimum Payments. The Executive, together with his designated
beneficiary shall in no event receive an aggregate amount which is less than the
total which has been deferred by the Executive.
          (e) Payment by Company or Trust. If a trust is established as
described in Section 7 below and funds have been set aside in the trust, amounts
payable under this Agreement may be paid by the Company or from the trust. The
Company shall determine the source of the payments. Establishment of the trust
shall not relieve the Company of its obligations under this agreement except to
the extent that payments are actually made from the trust.
4A. Payments – Non-Grandfathered Amounts. The following provisions apply with
respect to Non-Grandfathered Amounts. For purposes of this Agreement, the term
“Non-Grandfathered Amounts” shall equal the Executive’s account balance less the
Grandfathered Amounts.
          (a) General. Attachment A will describe the amount of payments to be
made by the Company in respect of the deferral, and any vesting requirements.
          (b) Discharge for Cause. If the Executive is discharged for cause, the
portion of the compensation actually deferred that qualifies as
Non-Grandfathered Amounts, if any, shall be paid to the Executive, without
interest, in 15 equal annual payments each March for 15 years beginning the
March following the earlier of when the Executive attains age 70 or the
Executive dies. The Executive shall not be entitled to any further
Non-Grandfathered Amounts under this Agreement.
          (c) Competition. If the Executive enters into competition with the
Company, without prior approval of the Board of Directors of the Company, and
the benefits paid to the Executive hereunder exceed the amount of compensation
actually deferred, no further payments shall be made to the Executive or a
designated beneficiary. If the portion of the compensation actually deferred
that qualifies as Non-Grandfathered Amounts exceeds the portion of the benefits
paid to the Executive that qualifies as Non-Grandfathered Amounts hereunder,
then the difference between such amounts shall be paid to the Executive, without
interest, in 15 equal annual payments each March for 15 years beginning the
March following the earlier of when the Executive attains age 70 or the
Executive dies.
B.
A new Section 10 is added as follows:
10. Amendment. The intent of the parties is that payments under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to the extent subject thereto, and accordingly, to the maximum extent
permitted, this Agreement shall be

2



--------------------------------------------------------------------------------



 



interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary and except with respect to
Grandfathered Amounts, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement unless the Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code. Each amount to be paid
under this Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts (other than Grandfathered Amounts) that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Executive’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Executive’s separation from service (or death, if earlier). This Agreement may
be amended in any respect deemed by the Board of Directors of the Company to be
necessary in order to preserve compliance with Section 409A of the Code.
C.
          Attachment A is amended and replaced in its entirety with the
following:
ATTACHMENT A

     
Executive: James Hackett
   
 
   
Date of Deferral
   
Agreement:
  February 16, 1996
 
   
Deferral Period:
  5 years (3/1/96-2/28/2001)
 
   
Deferred Amounts:
  $50,000/year
 
   
Annual Benefit Payments:
  $300,000, paid each March for 15 years beginning the March after Executive
attains age 70, provided that he does attain age 70.
 
   
Vesting Schedule:
  The vested percentage is determined by the number of whole years of employment
following completion of the full deferral:

      Years of     Vesting Services   Vested Percentage Less than 1   65% 1  
72%

3



--------------------------------------------------------------------------------



 



      Years of     Vesting Services   Vested Percentage 2   79% 3   86% 4   93%
5   100%

     
 
  100% vesting also occurs at the earlier of age 65 or when the rule of 80 is
satisfied according to the Steelcase Benefits Booklet, or in the event of total
and permanent disability.
 
   
Death Prior to Attaining
Age 70:
  $192,000 per year from 15 years; starting March after death, if death occurs
prior to age 60 or prior to complete deferral. $220,000 per year for 15 years;
starting March after death, if death occurs during ages 60 through 64 and after
complete deferral. $250,000 per year for 15 years; starting March after death,
if death occurs during ages 65 through 69 and after complete deferral.

D.
     In all other respects, the Agreement remains unchanged.
     IN WITNESS OF WHICH, the Company and James Hackett execute this 2009-1
Amendment to the Agreement.

                      STEELCASE INC.    
 
           
Dated: October 3, 2008                    
  By:   /s/ Nancy W. Hickey    
 
     
 
Nancy W. Hickey    
 
  Its:   Senior Vice President    
 
      Chief Administrative Officer    
 
           
Agreed and Accepted:
           
 
           
/s/ James Hackett                                        
           
James Hackett
           

4